                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

DARRYL BRIGGS                                                           PETITIONER
ADC #087649

VS.                              4:18CV00768-BRW

WENDY KELLEY, Director,
Arkansas Department of Correction                                      RESPONDENT

                                    JUDGMENT

      Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED.

      IT IS SO ORDERED, this 10th day of December, 2018.


                                        /s/ Billy Roy Wilson ______________
                                        UNITED STATES DISTRICT JUDGE




                                          1
